DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the filing date of 12/10/2020.
Claims 1-10 are pending and have been considered below.


Examiner’s Statement of Reasons for Allowance
Claims 1-10 are considered allowable when reading the claims in light of the specification.  The prior arts of record do not teach or reasonably suggest the combination of the limitations specified in the independent claims 1 and 8-10.
The closest prior arts are:
Kawai (US 20060095897) teaches a compiler program, a compiling method and a compiling unit, and an object thereof is to automatically generate a reentrant object program.  External variables and static variables defined in the program module (see at least paragraph 64).  Whereby the program module can be configured to be reentrant and a plurality of program modules can share the external variable (see paragraph 337).
Johnson (US 20050034108) teaches a computer that can process instructions 110 to reduce shared memory access requested by different threads without altering program functionality 110.  As shown in FIG. 1, the compiler operates on source code 110 to produce target code 116.  In the example, shown, the source code 110 defines a variable, “shared_var”, and includes instructions that (1) write a value to the variable.  In this example, the value written to the variable is not determined during compilation.  The source code 110 also includes instructions that later (2) read the variable value.  Potentially, the same program 110 may be intended for independent execution by different threads.  Thus, many threads executing the program 110 may each read the variable value (see at least paragraph 11).  Compiler identifies a variable to be accessed by different threads included in source code.  A variable may be explicitly (e.g., declared “global” or “shared”) or implicitly declared (e.g., by the location of the declaration or by references to the variable or the variable’s address) as being shared by different threads (see paragraph 18).  the compiler 100 can generate instructions 116 that (1) copy the value of the variable from shared memory at or after a point in the execution flow of program where the compiler determines that the variable value will, thereafter, remain constant.  Once copied, the compiler 100 can replace instructions that access the variable value with instructions that (2) access the copy instead (see paragraph 13).
Pan (US 20050039159) discloses systems and methods for parallel distributed programming.  Generally, a parallel distributed program is configured to operate across multiple processors and multiple memories.  In one aspect of the invention, a parallel distributed program includes a distributed shared variable located across the multiple memories and distributed programs capable of operating across multiple processors (see at least the Abstract).
Fu (US 20120233410) teaches a shared-variable-based (SVB) approach for fast and accurate multi-core cache coherence simulation.  While the intuitive, conventional approach, synchronizing at either every cycle or memory access, gives accurate simulation results, it has poor performance due to huge simulation overloads.  In the present invention, timing synchronization is only needed before shared variable accesses in order to maintain accuracy while improving the efficiency in the proposed shared-variable-based approach (see at least the Abstract).  In parallel programming, variables are categorized into shared and local variables.  Parallel programs are shared variables to communicate or interact with each other.  Therefore, only shared variable may reside on multiple caches while local variables can only be on one local cache (see at least paragraph 8).  The name of a specific function (i.e., the shared-variable-allocation function) is used to identify the address of a shared variable used in parallel programs, and the returned value of the specific function is the address of a shared variable.  The specific function also generate a calling address after compiling a parallel program (see at least paragraph 13).
Applicant’s claimed invention is deemed allowable over the cited prior arts above as the prior arts do not teach the combination of the limitations specified in the independent claims:
	Claims 1 & 8.
“…a shared variable name generation part generating a shared variable name comprising the identifier and a variable name of the shared variable in the source code of the first user program…wherein the address determination part associates the shared variable name and the address of the shared variable with each other and embeds them in the first user program which has been converted into machine language”
	Claims 9 & 10,
“an address determination part, whereinPage 3 Application No.: TBAin a case where the variable is not a shared variable, the address determination part replaces an instruction to access the variable with a machine language instruction to access an address of the variable without using an API (application program interface), and in a case where the variable is a shared variable, the conversion part replaces an instruction to access the variable with a machine language instruction to access the variable via an API provided by a program management part which knows an address of the shared variable”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H NGUYEN whose telephone number is (571)270-1070. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP H NGUYEN/Primary Examiner, Art Unit 2191